     Case 3:18-cv-00289-LRH-WGC Document 26 Filed 12/10/18 Page 1 of 1



 1                                                  UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEVADA
 2

 3
     COLPO CALDO, LLC, a Nevada limited
 4   liability company,

 5                                                    Plaintiff,
     v.                                                               Case No.: 3.18-cv-289-LRH-WGC
 6
     RONALD TRUNK; LYNN McMAHON;
 7   RYAN C. O’CALLAGHAN, Trustee of the
     Ryan C. O’Callaghan Trust dated December 6, ORDER
 8   2006; UNITED STATES OF AMERICA,
     acting through the Farm Service Agency, United
 9   States Department of Agriculture; JESSICA
     O’CONNELL; and Any and All Other Persons
10   Known or Unknown Claiming Any Right, Title,
     Estate, Lien, or Interest in the Property
11   Described in the Complaint Adverse to
     Plaintiff’s Interest or Any Cloud Upon
12   Plaintiff’s Interest Thereto; and DOES I through
     X, inclusive,
13
                                                      Defendants.
14

15               This matter came before the Court for a continued Case Management Conference on
16   December 10, 2018. Based on the discussion and agreement of the parties, and for good cause, it
17   shall be and is hereby ordered as follows:
18               Plaintiff’s counsel may proceed with his request to obtain Lynn McMahon’s Certificate of
19   Death from the Nevada Office of Vital Records and Statistics, for the purpose of recording the
20   Affidavit of Death of Joint Tenant pursuant to NRS 111.365 in relation to the above encaptioned
21   case.
22               IT IS SO ORDERED.
23

24                            December
                11th day of _________________
     Dated this ____                          2018.
                                                                             _______________________________
25                                                                           U.S. MAGISTRATE JUDGE
26

27

28   I:\Client Files\Litigation\Colpo Caldo, LLC\Pldgs\Order.doc



                                                                    -1-
